Judgment, Supreme Court, New York County (Lewis Bart Stone, J.), rendered March 29, 2004, convicting defendant, after a jury trial, of two counts of robbery in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 15 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility.
The court properly exercised its discretion in denying defendant’s mistrial motion made after a witness recounted a prior consistent statement made by the testifying victim, since the court provided a suitable remedy by striking the offending testimony and delivering a prompt and thorough curative instruction (see People v Santiago, 52 NY2d 865 [1981]). The court properly admitted a detective’s limited testimony as to the description the victim had provided of his assailant since it was relevant to the victim’s ability to observe and remember the events in question, which was at issue at trial (see People v Huertas, 75 NY2d 487 [1990]; People v Rosario, 278 AD2d 176 [2000], lv denied 96 NY2d 806 [2001]). Defendant’s remaining contentions regarding alleged hearsay evidence, and his claims regarding the People’s impeachment of their own witness, are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find no ground for reversal.
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.P, Andrias, Friedman, Gonzalez and Catterson, JJ.